Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  Claim 13 is dependent on claim 14 and claim 14 is dependent on itself.  Examiner has examined claim 13 as being dependent on claim 1 and claim 14 as being dependent on claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…a first cutting edge segment extending from a first one of the corner edge portions radially outward from a central longitudinal rotational axis of a drilling body when the drilling insert is mounted in the drilling body…”  It is unclear if the first cutting edge segment is extending radially outward from a first one of the corner 
Claim 4 recites “…wherein the second cutting edge angle is a negative angle…”  It is unclear what direction defines a negative angle.
Claim 5 recites “…wherein the wiper edge angle is a negative angle…”  It is unclear what direction defines a negative angle.
Claim 8 recites “…the transitional cutting edge angle is a positive angle…”  It is unclear what direction defines a positive angle.
Claim 14 recites “ wherein the first clearance face forms an angle ranging from about 2.5 to about 20 degrees with respect to an axis of rotation of the drilling insert, and the second clearance face forms an angle ranging from about 5 to about 40 degrees with respect to the axis of rotation of the drilling insert.”  However, the drilling insert does not have an axis of rotation and the first and second clearance faces are not formed around the axis of rotation of the drilling insert when mounted to a drilling tool making the claim unclear.  Examiner has interpreted the claim as requiring the first and second clearance angles to be formed with respect to the longitudinal axis extending through a mounting hole of the drilling insert.
Claims 17-18 and 20-21 each recite an “axis of rotation” in reference to an insert position, however, the inserts do not have an “axis of rotation” unless mounted on a drilling body, in which case, the “axis of rotation” would be the rotational axis of the drilling body.  Examiner has interpreted the recitation of “axis of rotation” as the longitudinal axis extending through a mounting hole of the insert.
Claims 2-3, 6-7, 9-13 and 15-16 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18, 20, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Prast (US 20140212235).
Regarding claim 17, Prast discloses a drilling tool system (See Figure 6a) comprising: a plurality of drilling bodies having different cutting diameters (Note: the radial position of the outer cutting insert 1b is modified such that different drilling bodies are required) [0058], each drilling body having a central longitudinal rotational axis, and comprising a central insert 1a mounted in a central pocket (See Figure 7) and a peripheral insert 1b mounted in a peripheral pocket (See Figure 7) in a front drilling face (See Figure 7); and a first of the drilling bodies having a cutting diameter that is smaller 
Regarding claim 18, Prast discloses wherein the axis of rotation of the peripheral insert 1b mounted in the peripheral pocket of the first of the drilling bodies (See Figure 8) is more axially forward from the axis of rotation of the central insert 1a mounted in the central pocket than the axis of rotation of the peripheral insert 1b mounted in the peripheral pocket of the second of the drilling bodies (See Figure 9).
Regarding claim 20, Prast discloses wherein the axis of rotation of the central insert 1a mounted in the central pocket is at the same radial distance from the central longitudinal rotational axis of the first and the second of the drilling bodies (See Figures 8 and 9).
Regarding claim 22, Prast discloses wherein the central insert 1a comprises at least one cutting edge 9, the cutting edge comprising a radially outermost cutting edge segment 10 with respect to the central longitudinal rotational axis of the drilling body, and the peripheral insert 1b comprises at least one cutting edge 9, the cutting edge comprising at least one cutting edge segment 12 (See Figures 8 and 9).
Regarding claim 23, Prast discloses wherein an intersection point is formed at the point that the that the cutting edge 9 of the central insert 1a overlaps with the cutting edge 9 of the peripheral insert 1b during rotation of the drilling body (See Figures 8 and 9).
Regarding claim 24, Prast discloses wherein the intersection point is formed between the radially outermost cutting edge segment 10 of the central insert 1a and a first cutting edge segment 12 or a second cutting edge segment of the peripheral insert 1b (See Figures 8 and 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eklund (US 4,990,036) in view of Takahashi (US 2009/0245949).
Regarding claim 1, Eklund discloses a drilling insert 22 including a first cutting edge segment 17 extending from a corner edge portion located radially outward from a central longitudinal rotational axis of a drilling body when the drilling insert 22 is mounted in the drilling body (See Figure 7); a second cutting edge segment 14 extending from the first cutting edge 17 at a second cutting edge angle β with respect to the first cutting edge segment 17 (See Figure 2); and a wiper edge 16 located radially 


Regarding claim 3, Eklund discloses wherein a radially outermost wiper edge 16 is parallel with the central longitudinal rotational axis of the drilling body when the drilling insert is mounted in the drilling body (See Figure 7).
Regarding claim 4, Eklund discloses wherein the second cutting edge angle β is a negative angle with respect to the first cutting edge segment 17 ranging from about 2.5 to about 75 degrees (Col. 2, Lines 48-50).
Regarding claim 5, Eklund discloses wherein the wiper edge angle is a negative angle with respect to the first cutting edge segment ranging from about 0.5 to about 10 degrees (Note: when angle α is 90°, the angle between a horizontal line tangent to the wiper edge 16 and the tangent line 15 between the first cutting edge segment 17 and the wiper edge 16 is between 0 and 15 degrees) (Col. 2, Lines 54-60; Col. 3, Lines 3-17).
Regarding claim 10, Eklund, as modified, discloses wherein a length of the first cutting edge segment 17 (Note: as modified the length of cutting edge segment 17 would extend to a corner portion of the insert) is greater than a length of the second cutting edge segment 14 and a length of the wiper edge 16 (See Figure 7).
Regarding claims 12 and 13, Eklund discloses the drilling insert of claim 1 as set forth above.  Takahashi further discloses a drilling insert wherein each side surface comprises a first clearance face 14a extending from the top surface and a second clearance face 14b extending from the first clearance face to the bottom surface, and a height of the second clearance face is greater than or equal to the height of the first clearance face (See figures 7 and 8).  Takahashi further discloses wherein the height of the first clearance face 14a is less than 50 percent of a total height of the drilling insert 
Regarding claim 15, Eklund discloses wherein the drilling insert 22 is a peripheral drilling insert (See Figure 7).
Regarding claim 16, Eklund discloses wherein the wiper edge 16 is not continuous with the first cutting edge segment 17 (See Figure 2).

Claims 2, 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eklund (US 4,990,036) in view of Takahashi (US 2009/0245949) further in view of JP-2009178787-A, hereinafter JP’787.
Regarding claim 2, Eklund discloses wherein the first cutting edge segment, the second cutting edge segment are linear.  Eklund does not disclose a wiper edge that is linear.  JP’787 discloses a drilling insert (See Figures 3 and 4) including a first cutting edge segment 32e, a second cutting edge segment 32f and a wiper edge 32d wherein the wiper edge is linear (See Figure 4).  It would have been obvious to a person of ordinary skill in the art at the time the invention wad made to modify Eklund, in view of JP’787, such that the wiper edge is linear as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claim 6, Eklund discloses wherein the second cutting edge segment 14 and the wiper edge 16 are joined together by a transitional cutting edge segment C, the transitional cutting edge segment forming a convex curve with the wiper edge 16 (See Figure 2).  Eklund does not disclose wherein the transitional cutting edge segment 
Regarding claim 7, Eklund discloses wherein the transitional cutting edge segment (C) comprises a linear portion (See Figure 2).
Regarding claim 8, Eklund discloses wherein the linear portion (C) of the transitional cutting edge segment extends from the second cutting edge segment 14 at a transitional cutting edge angle δ with respect to the first cutting edge segment 17, the transitional cutting edge angle is a positive angle ranging from about 5 to about 65 degrees (Note: angle δ= 5 degrees) (Col. 2, Lines 14-23).
Regarding claim 9, Eklund discloses wherein the transitional cutting edge angle δ is 5 degrees (Col. 2, Lines 14-24) and the second cutting edge angle β is 3 degrees (Col. 2, Lines 48-50).  Eklund further discloses that the second cutting edge angle β may be set to a larger angle (Col. 2, Lines 48-50).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the In re Aller, 105 USPQ 233.  In this case, one of ordinary skill would modify the second cutting edge angle in order to modify the roughing and/or finishing function of the cutting insert.
Regarding claim 11, Eklund, as modified, discloses wherein a length of the wiper edge 16 is less than a length of the first cutting edge segment 17 (Note: as modified, the length of cutting edge segment 17 would extend to a corner portion of the cutting insert), a length of the second cutting edge segment 14 and a length of the transitional cutting edge segment (C) (See Figure 2).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eklund (US 4,990,036) in view of Takahashi (US 2009/0245949) further in view of Meyer (US 20100034607).
Regarding claim 14, Eklund, as modified by Takahashi, discloses the drilling insert of claim 13 as set forth above.  Takahashi further discloses wherein the angle of the first clearance face 14a is made smaller than the angle of relief of the second clearance face 14b [0042].  Meyer discloses a drilling insert having a first clearance face 64 having an angle (K) of 7 degrees and a second clearance face 66 having an angle (L) of 15 degrees (See Figure 6c).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combination of Eklund and Takahashi, in view of Meyer, such that the first clearance face forms an angle .

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prast (US 20140212235).
Regarding claim 19, Prast discloses the drilling tool system of claim 17 as set forth above.  Prast further discloses a plurality of cutting diameters [0058] (See Figures 8 and 9).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Prast such that the plurality of drilling bodies have cutting diameters in the range of 16.5 to 19 millimeters since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the cutting diameter range based on the size of the hole to be machined.
Regarding claim 21, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Prast such that a radial offset length between the axis of rotation of the central insert mounted in the central pocket of the plurality of drilling bodies and the axis of rotation of the peripheral insert mounted in the peripheral pocket the plurality of drilling bodies is at least 30 percent of the cutting diameters of the plurality of drilling bodies since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the radial offset length to be at least 30 percent of the cutting diameter based on the cutting diameter to be machined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722